Citation Nr: 1430522	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for toe nails disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1977. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from March 2008 and January 2009 rating decisions by the Department of Veteran's Affairs, Regional Office, located in Atlanta, Georgia (RO).  In pertinent part of those rating decisions, the RO denied the claims for service connection for diabetes mellitus, eye disorder, heart disorder, and toe nails disorder.  

In February 2014, the Veteran testified before a Veterans Law Judge (VLJ) during a hearing held at the RO.  A transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

During his Board hearing, the Veteran raised a new claim to reopen his previously denied claim for entitlement to service connection for hypertension.  His hypertension claim was last denied in the March 2008 rating decision, but he did not initiate an appeal to the denial of his claim and it is not currently before the Board.  The Veteran's testimony should be construed as a new claim, which has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  As such, the matter is referred back to the AOJ for appropriate action. 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.

The issues of entitlement to service connection for toe nails disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's diabetes mellitus was first diagnosed during his period of service or within the first year following his separation from service. 

2.  The preponderance of the competent evidence of record is against a finding that the Veteran's diabetes mellitus is otherwise related to his period of service, to include elevated blood sugar levels. 

3.  The Veteran's refractive error is not disability for VA purposes, and the preponderance of the evidence is against a finding that the Veteran has any current eye disability that is related to a disease or injury during active service.

4.   The evidence of record does not demonstrate a current diagnosed heart disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.303(d), 3.304 (2013).

3.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA provided the Veteran with the notice required under the VCAA for his claims for service connection in an October 2007 notice letter.  In that letter, VA also informed the Veteran of how VA establishes disability ratings effective dates.  In light of the foregoing, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's service treatments records and other pertinent documents discussed below. 

The Board acknowledges that VA has not afforded the Veteran with VA examinations relating to his claims for service connection.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The medical evidence does not reflect current diagnosis of a heart disorder, and the there is no medical or lay evidence describing current symptoms of a heart disorder; an examination is not necessary.  See McLendon, 20 Vet. App. at 79.  

Although there is evidence of a current diagnosis of diabetes mellitus, the post-service treatment records show that the Veteran was not first diagnosed or treated for his current disorders and complaints until 27 years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  See McLendon, 20 Vet. App. at 79.  The Board acknowledges the Veteran's belief that his in-service weight management problems mark the onset of his diabetes mellitus.  Even though the Veteran's service treatment records do show that he had weight management problems during his period of service, and his November 1977 examination prior to separation shows he was evaluated as overweight, the question of etiology of diabetes mellitus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The competent medical evidence of record does not show that the Veteran's diabetes mellitus first diagnosed based on laboratory findings until 2004, which comes 27 years after his period of service.  Moreover, the Veteran has not asserted that he has elevated blood glucose since his period of service, and none of his service treatment records reflects treatment or diagnosis of diabetes mellitus.  

The evidence does show the Veteran's current symptoms of an eye disorder manifested by recurrent floaters; however, other than the Veteran's own statements, there is no evidence of record that links the Veteran's current eye symptoms to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances. 38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran is competent to attest to symptoms of floaters and painful vision, but the first medical evidence of any treatment for his complaints comes in 2002, which is well beyond his period of service.  Even though the Veteran has asserted symptoms of floaters in his eyes since his period of service, as discussed below, the Board does not find his reported history of eye symptoms credible. 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  See McLendon, 20 Vet. App. at 79.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2)

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Diabetes Mellitus 

The Veteran seeks entitlement to service connection for diabetes mellitus.  He contends that his diabetes mellitus is related to his military service.  The Veteran reports that during his period of service, he was evaluated as being overweight and he was placed on a weight management program.  The Veteran denies being diagnosed with diabetes mellitus during his period of service, but he believes that the weight management problems he experienced in service mark the onset of his diabetes mellitus.  See February 2014 Board hearing transcript, pages 5 and 6. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus.  See VA treatment records starting in March 2004.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records show no indication that the Veteran was treated or diagnosed with diabetes mellitus.  A July 1974 service treatment record shows that the Veteran had elevated glucose levels on laboratory testing, and later July 1974 laboratory results show that he still had elevated but lower glucose levels.  An August 1974 service treatment record notes that the Veteran's laboratory results revealed elevated blood sugar levels, but no diagnosis was provided.  Subsequent laboratory results in September 1975 and November 1976 show he had normal glucose levels.  At the time of the Veteran's November 1977 examination prior to separation, his endocrine system was evaluated as normal and urinalysis was negative.  An associated report of medical history is unavailable. 
The record also shows that after his separation from service, the Veteran was afforded a VA general medical examination in January 1978.  Laboratory results from that examination showed his glucose level was within normal limits.  Another VA examination dated in May 1978 also contains normal laboratory findings for glucose level. 

The available subsequent post-service treatment records do not show that the Veteran was treated for diabetes mellitus until March 2004.  At that time, the VA treatment record reveals that the Veteran was assessed with diabetes mellitus base on contemporary laboratory findings that demonstrated increased glucose levels.  Subsequent VA treatment record shows that the Veteran has been treated for diabetes mellitus since 2004. 

The evidence of record does not show that the Veteran's diabetes mellitus first manifested until 2004, which comes 27 years after his period of service.  While the 1974 service treatment records show that the Veteran had elevated glucose levels, he was not diagnosed or treated with diabetes mellitus at that time.  Moreover, the subsequent laboratory findings during the remainder of his service and in the first year after his separation from service, demonstrate that his glucose levels were within normal limits.  Competent evidence of record does not demonstrate that the Veteran's diabetes mellitus had an onset during his periods of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed diabetes mellitus and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence of diabetes mellitus in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for diabetes mellitus until 27 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  Other than the Veteran's belief that his weight management problems in service mark the onset of his current diagnosis of diabetes mellitus, which is not competent medical evidence of a etiologically relation, there is no objective medical evidence linking his diabetes mellitus to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at point during the appeal period that he has experienced symptoms of diabetes mellitus or elevated blood sugar continuously since his period of service.  Rather, he simply asserted that his diabetes mellitus is related to service.  Notably, diabetes mellitus is a disorder that is demonstrated through the results of blood sugar testing, and the Board observes that such laboratory testing does not contemplate any symptoms that would be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran has normal laboratory findings at the time of his separation and during his VA examinations dated within the first year after his separation from service.  The medical evidence of record does not demonstrate a continuity of elevated blood sugar levels since his period of service.   

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for diabetes mellitus fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.



Heart Disorder 

The Veteran seeks entitlement to service connection for a heart disorder.  During February 2014 Board hearing, the Veteran testified about having his blood pressure checked in service and receiving high blood pressure medication shortly after his separation from service.  The Veteran also reported that he was currently taking medication for his heart, but he was unable to provide testify about a current diagnosed heart disorder, despite being prompted to do so by the undersigned Veterans Law Judge.  See February 2014 Board hearing transcript, pages 10 and 11.  

Notably, in the March 2008 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for hypertension, and the Veteran did not appeal that decision.  Accordingly, the petition to reopen the previously denied service connection claim for hypertension is not currently on appeal and has been referred back to the RO for appropriate actions.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has a current diagnosed heart disorder.  A review of the service treatment records shows no complaints, treatment or diagnosis for heart-related disorder.  On the report of the Veteran's November 1977 examination prior to separation, the Veteran's heart and cardiovascular systems were evaluated as normal.  The report of a January 1978 VA general medical examination also shows that the Veteran's heart was evaluated as normal and the report of a January 1978 electrocardiogram (EKG) revealed no abnormalities. 

The record does not contain any post-service VA or private treatment records reflecting complaints, treatment, or diagnoses of heart-related problems.  The Veteran has been receiving treatment for hyperlipidemia.  Hyperlipidemia is a laboratory result and is not, in and of itself, a disability.  Hyperlipidemia, therefore, is not a disability under the VA Schedule for Rating Disabilities (Rating Schedule). See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  Thus, there is no basis for the award of service connection for hyperlipidemia

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the medical evidence of record does not show that the Veteran has complained, sought treatment or been diagnosed with a heart-related disorder.  

There has been no diagnosis of a heart disability during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. At 225.  Accordingly, the benefits sought on appeal are denied.

Eye Disorder 

The Veteran seeks entitlement to service connection for an eye disorder.  He contends that his current eye condition is related to his period of service.  During the February 2014 Board hearing, the Veteran reported that his current eye disorder is manifested by floaters in his left eye.  He was unsure of the onset of his current symptomatology, but he felt that it may have been during his period of service when he participated in jumps.  He felt that the symptoms were worse in his left eye than his right, and he felt that his symptoms have progressively worsened over the years.  See hearing transcript, pages 13 to 14.  

A review of the Veteran's service treatment records shows he requested an eye examination in February 1977 after a reported head injury.  His visual acuity was 20/20, bilaterally, and no eye abnormalities were noted on clinical evaluation.  Instead, the Veteran was evaluated with sinusitis based on clinical evaluation.  Subsequent service treatment records do not show any eye-related complaints or injuries.  On the report of his November 1977 examination prior to separation, the Veteran's eyes were evaluated as normal and his visual acuity was 20/20, bilaterally.  

The post-service private treatment records show that the Veteran sought treatment for complaints of floaters and pain in his left eye in September 2002.  The findings from private clinical evaluation revealed findings of a left corneal abrasion and acute left eye pain.  Subsequent private and VA treatment records dated in 2003 show that the Veteran continued to complain of floaters in left eye for the past two years.  However, the findings from clinical evaluations revealed his eyes were within normal limits, but his visual acuity was 20/25 in the right eye and 20/30 in the left eye.  See February 2003 VA treatment records.  A July 2006 VA treatment records show that the Veteran's visual acuity was measured as 20/30, bilaterally, and he was prescribed eye glasses.  VA clinical evaluations for diabetic retinopathy were negative in May 2008 and July 2010. 

While the VA and private post-service treatment records do show that the Veteran complained of eye symptomatology manifested by floaters, there is no medical evidence of record showing that the Veteran is being actively treated for any loss of vision or eye-related disorder following service except for refractive error for which compensation benefits are not payable.  38 C.F.R. §§ 3.303(c), 4.9.  See also Browder v. Brown, 5 Vet. App. 268 (1993).   Moreover, there is no suggestion that any eye symptoms are in any way related to active service.  Hence, a basis for compensation is not established.

Furthermore, even if a current eye disability was presumed based on the Veteran's claimed recurrent symptoms, the preponderance of the evidence is against finding that such symptoms are related to his period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current eye symptoms and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence of eye problems in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for eye problems until 25 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

Other than the Veteran's assertions that his current eye symptoms are related to his period of service, there is no competent medical or lay evidence that supports a medical link between his current symptoms and his period of service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to any discomfort he might experience from an eye disorder, such eye pain and floaters. 

However, once evidence has been considered competent, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].

Notably, the Veteran did not indicate eye symptoms since his period of service until after his claim was denied on the merits and he provided testimony before the undersigned at the February 2014 Board hearing.  Rather, his treatment records show that he reported an onset of two years for eye symptoms manifested by floaters in 2003.   The Board finds that the inconsistencies between the Veteran's current statements made for compensation purposes reports with lay statements made contemporaneous to his treatment and evaluations in service weigh against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran].  As such, his current assertion contains no probative value as to the merits of this case. 

The Veteran's absence of eye complaints for decades after his separation, also weighs against a finding that his current eye symptoms had an onset during his period of service.  See Buchanan, 451 F.3d at 1337 [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition]. 

In light of the Veteran's conflicting histories as to the date of onset for his eye problems, his pertinently normal evaluation at separation, the absence of complaint or treatment for any eye problems for two decades thereafter, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to whether he has experienced eye symptoms since his period of service.  See Caluza, supra.

In addition, the Veteran's assertion that his diagnosed disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his eye symptoms are related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Court held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, notably, while the Veteran is competent to attest to symptoms of floaters and painful vision, his reported onset of eye problems is not considered credible. Furthermore, his eye disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not competent to address etiology in the present case. 

As the competent evidence does not satisfy element (3), a medical link betweeen an eye disorder and the Veteran's period of service, the weight of the evidence is against the claim.

 In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for an eye disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for an eye disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for a toe nail disorder.  He contends that his current toe nail disorder is related to his period of service.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed toe nail disorder. 

Notably, service treatment records show complaints of skin and orthopedic problems involving the Veteran's feet.  He has already been service-connected for bilateral pes planus as well as epidermophyotosis of the feet.  Post-service treatment records reflect various diagnosed disorders involving the Veteran's toe nails, to include onychomosis, dermatophytosis and ingrown toe nails.  Given the Veteran's in-service complaints and his reports of continuity of toe nail problems since his period service, as well as his service-connected disabilities involving his feet, the Board finds that a VA examination is needed.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed toe nail disorder.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a toe nail disorder on a secondary basis.

2. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

3. Schedule the Veteran for a new VA examination relating to his claim for service connection for toe nail disorder.  The complete claims file must be sent to any examiner for review in conjunction with this claim.  

In the examination report, the examiner should be asked to identify any current toe nail disorders.  

For any diagnosed disorder, the examiner should provide a medical opinion on whether it is at least as likely as not (meaning 50 percent or better likelihood) that the current diagnosed disorder is related to any aspect of the Veteran's period of service, to include as proximately caused or aggravated by his service-connected bilateral pes planus and epidermophyotosis of the feet. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to provide the requested opinion, then he or she should state so and why.

4. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then readjudicate the claims on appeal. If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond. The claims should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


